Exhibit (bb)


EIGHTH AMENDMENT
TO AMENDED AND RESTATED
SENIOR SUBORDINATED LOAN AGREEMENT

        This EIGHTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT (“Eighth Amendment”) is made and entered into as of September 30, 2005
between CLARION TECHNOLOGIES, INC., a Delaware corporation (the “Company”), its
subsidiaries party hereto (the Company and its subsidiaries are referred to
individually as a “Loan Party” and collectively as the “Loan Parties”), jointly
and severally, as borrowers and WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.,
a Delaware limited partnership (“WBMCF”), the Emilie D. Wierda Living Trust
dated 3/1/94, William Beckman, Thomas Wallace, the Craig Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, and the Emilie Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, (together with WBMCF, each a “Lender” and
collectively, as the “Lenders”).

R E C I T A L S

        A.        Pursuant to that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of December 27, 2002, as amended by Waiver,
Consent and First Amendment to Amended and Restated Senior Subordinated Loan
Agreement dated April 14, 2003, Second Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated as of April 23, 2004, Consent and Third
Amendment to Amended and Restated Senior Subordinated Loan Agreement dated as of
August 2, 2004, Fourth Amendment to Amended and Restated Senior Subordinated
Loan Agreement dated as of November 8, 2004, Waiver and Fifth Amendment to
Amended and Restated Senior Subordinated Loan Agreement dated as of March 25,
2005, Sixth Amendment to Amended and Restated Senior Subordinated Loan Agreement
dated as of April 30, 2005 and Seventh Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated as of August 1, 2005 (and as further amended,
restated or otherwise modified, the “Loan Agreement”) between the Loan Parties
and the Lenders, the Lenders and Loan Parties agreed to amend and restate the
terms of an existing senior subordinated loan agreement.

        B.        The Loan Parties have further requested, and the Lenders have
further agreed, to amend selected provisions of the Loan Agreement upon the
terms and conditions hereinafter set forth.

        C.        The Loan Parties, JPMorgan Chase Bank, N.A. (as successor to
Bank One, NA), as Agent and the Senior Lenders are entering into a eleventh
amendment to amended and restated credit agreement dated as of the date hereof
(the “Senior Eleventh Amendment”), pursuant to which Senior Lenders, among other
things, are agreeing to amend the terms of the Senior Loan Agreement.

--------------------------------------------------------------------------------



        D.        Based upon the foregoing recitals, and without waiving any
rights or remedies, Lenders are willing to amend the terms of the Loan Agreement
under the terms and conditions expressly set forth herein.

A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

        1.        Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Eighth Amendment.

        2.        Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Eighth Amendment.

        3.        Amendment of the Loan Agreement. Subject to the Loan Parties’
performance of their obligations to Lenders hereunder on the date hereof, the
parties hereto agree to amend the terms of the Loan Agreement as follows:

        (a)        The following definition is hereby added to Section 1.1 of
the Loan Agreement:


  “ ‘Eighth Amendment’ shall mean that certain Eighth Amendment to Amended and
Restated Senior Subordinated Loan Agreement dated as of September [30], 2005,
between the Loan Parties and the Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.”


        (b)        A new Section 6.20 is hereby added to the Loan Agreement to
read as follows:


  “6.20 Additional Deliveries. By not later than 10:00 a.m. (Grand Rapids,
Michigan time) on October 21, 2005, the Loan Parties shall furnish to the
Lenders the following, in each case satisfactory in form and substance to the
Lenders in their sole discretion (the “October 21, 2005 Requirements”): (i) a
detailed business plan of the Loan Parties for Fiscal Year 2006, (ii) with such
business plan, a detailed description and explanation in writing of when, in
what amounts, in what manner and form, and from what source(s) the Loan Parties
will obtain any and all funding required for the operations of the Loan Parties
from that date forward through the end of Fiscal Year 2006, and (iii) written
evidence of the then current, liquid availability of the required aggregate
funding, which written evidence should include, as applicable, without
limitation, current account and/or brokerage statements of the sources of such
funding.”


EIGHTH AMENDMENT
-2-

--------------------------------------------------------------------------------



        4.        Eighth Amendment Conditions. The Eighth Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions, such date being the (“Eighth Amendment
Closing Date”):

        (a)        receipt of this Eighth Amendment to Amended and Restated
Senior Subordinated Loan Agreement, duly executed by the Loan Parties and
Lenders;


        (b)        receipt of copies of all documents evidencing corporate
action taken by each Loan Party with respect to the consummation of the
transactions contemplated by this Eighth Amendment, including but not limited
to, resolutions of the Board of Directors of each Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Eighth Amendment;


        (c)        receipt of a certificate of each Loan Party, signed by its
chief executive officer or chief financial officer, to the effect that: (i) all
of the representations and warranties of such party contained in this Eighth
Amendment are true and correct as of the date hereof; (ii) such party has
complied with and performed all of the terms, covenants and agreements contained
in the Senior Subordinated Loan Documents which are to be complied with or
performed by such party on or before the date hereof; and (iii) no Event of
Default or Potential Event of Default has occurred and is continuing;


        (d)        receipt of the Senior Eleventh Amendment, certified by the
Loan Parties’ president or chief financial officer to be true and correct and in
full force and effect and any and all other documents, agreements, certificates
and instruments executed or delivered in connection therewith, each in form and
substance satisfactory to Lenders in their sole discretion;


        (e)        the Loan Parties shall have executed and delivered, or caused
to be executed and delivered, such amendments and agreements in respect of the
Replacement Notes and any document, instrument or agreement evidencing or
executed in connection with such Replacement Notes as shall be acceptable to the
Lenders, which shall provide, without limitation, for (i) the extension of the
maturity date of the Replacement Notes to a date not earlier than December 31,
2005, (ii) modification of the financial covenants contained in any document,
instrument or agreement evidencing or executed in connection with any
Replacement Notes to conform such covenants to the terms and provisions of this
Amendment, as applicable, and (iii) the waiver of any defaults arising under
such documents, instruments or agreements. Notwithstanding the foregoing, the
Lenders acknowledge and agree that it shall not be a condition precedent to the
effectiveness of this Amendment that such items (or this Amendment) be executed
and delivered by Thomas Wallace as a holder of Replacement Notes and nor shall
it be a condition precedent to the effectiveness of the Seventh Amendment dated
as of August 1, 2005 that any similar items otherwise previously required in
connection therewith be executed and delivered by Thomas Wallace; provided that
(y) nothing herein shall be deemed a waiver of any of the rights or remedies of
the Lenders under the Replacement Notes of Thomas Wallace, all of which the
Lenders hereby expressly reserve, and (z) this allowance with respect to Thomas
Wallace shall be strictly limited as stated above with respect to Thomas Wallace
in connection with such Seventh Amendment and this Eighth Amendment, and nothing
herein shall be construed as a waiver of, a consent to or any modification or
amendment, or limitation of, any term or condition of this section with respect
to any other holder of Replacement Notes or of any rights or remedies of the
Lenders under any Subordination Agreement of any such other holder, all of which
the Lenders hereby expressly reserve;


EIGHTH AMENDMENT
-3-

--------------------------------------------------------------------------------



        (f)        receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request, all in a
form reasonably acceptable to Lenders.


        5.        Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Eighth Amendment, the Loan Parties hereby represent and warrant to
Lenders that:

        (a)        The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Eighth Amendment and the transactions
contemplated hereby.


        (b)        The execution and delivery of this Eighth Amendment, the
Senior Eleventh Amendment and the consummation by the Loan Parties of the
transactions contemplated hereby or thereby has been duly authorized by all
necessary action and other consents, approvals and the like required on the part
of the Loan Parties.


        (c)        Neither the execution and delivery by the Loan Parties of
this Eighth Amendment or the Senior Eleventh Amendment nor the consummation of
the transactions contemplated hereby or thereby, nor compliance by the Loan
Parties with the terms, conditions and provisions hereof or thereof, shall (i)
conflict with or result in a breach of the terms, conditions or provisions of,
(ii) constitute a default under, (iii) result in the creation of any lien,
security interest, charge or encumbrance upon its capital stock or assets
pursuant to, (iv) give any third party the right to accelerate any obligation
under, (v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)        This Eighth Amendment and the Senior Eleventh Amendment have
been duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


EIGHTH AMENDMENT
-4-

--------------------------------------------------------------------------------



        (e)        No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default.


        (f)        All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof (except for non
material changes to certain schedules previously delivered as of the Second
Amendment Effective Date) as though originally made on and as of the date hereof
and will be true and correct after giving effect to the amendments set forth in
Section 3 hereof.


        (g)        Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Eighth Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Eighth Amendment.


        6.        Release and Indemnity.

        (a)        Each Loan Party does hereby release and forever discharge
each Lender (in such Person’s capacity as a Lender and not in such Person’s
capacity as officer, director or Affiliate of a Loan Party) and each Affiliate
thereof and each of their respective employees, officers, directors, partners,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, damages, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever,
whether based on law or equity, which any of said parties has held, whether
known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Eighth
Amendment is signed by any of such parties (i) arising directly or indirectly
out of this Eighth Amendment, or any other documents, instruments or any other
transactions relating thereto and/or (ii) relating directly or indirectly to all
transactions by and between each Loan Party and any Lender or any of its
respective directors, partners, officers, agents, employees, attorneys or other
representatives.


        (b)        Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Eighth Amendment or any investigation, litigation
or other proceeding (including any threatened investigation or proceeding)
relating to the foregoing or any of the other Senior Subordinated Loan
Documents, and the Loan Parties shall reimburse each Lender and each Affiliate
thereof and their respective directors, partners, officers, employees and
agents, upon demand for any expenses (including legal fees) reasonably incurred
in connection with any such investigation or proceeding; but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence, bad faith or willful misconduct of the Person to be indemnified or
in connection with disputes exclusively between Lenders.


EIGHTH AMENDMENT
-5-

--------------------------------------------------------------------------------



        (c)        Without limiting any provision of this Eighth Amendment, it
is the express intention of the parties hereto that each Person to be
indemnified hereunder or thereunder shall be indemnified and held harmless
against any and all losses, liabilities, claims or damages: (i) arising out of
or resulting from the sole ordinary or contributory negligence of such Person or
(ii) imposed upon said party under any theory of strict liability. Without
prejudice to the survival of any other obligations of the Loan Parties hereunder
and under the other Senior Subordinated Loan Documents, the obligations of the
Loan Parties under this Section 6 shall survive the termination of the Senior
Subordinated Loan Documents and the other Senior Subordinated Loan Documents and
the payment of the Obligations.


        7.        Miscellaneous.

        (a)        Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


        (b)        Notices. All notices and other communications given to or
made upon any party hereto in connection with this Eighth Amendment shall be in
accordance with Section 8.6 of the Loan Agreement.


        (c)        Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Eighth Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under the Loan Agreement and the other
agreements against any one or more of the Loan Parties in their absolute and
sole discretion for any of the obligations of the Loan Parties or any other
liability or obligation of the Loan Parties arising thereunder.


        (d)        Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Eighth Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)        Entire Agreement. This Eighth Amendment and the instruments
to be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


EIGHTH AMENDMENT
-6-

--------------------------------------------------------------------------------



        (f)        Counterparts. This Eighth Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)        Captions. Section captions used in this Eighth Amendment are
for convenience only, and shall not affect the construction of this Eighth
Amendment.


        (h)        No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


        (i)        Subject Covenant Default. The Company has informed the Agent
and the Banks that it failed to comply with Section 6.17(e), the Total
Liabilities to Tangible Capital Funds Ratio covenant, as of the August 31, 2005
and September 30, 2005 months end, which failure has resulted in an Event of
Default under the Loan Agreement (the “Subject Covenant Defaults”). The Lenders
hereby waive the Subject Covenant Defaults provided that nothing herein shall be
construed as a waiver of, a consent to or any modification or amendment, or
limitation of, any term or condition of the Loan Agreement or of any right or
rights of the Lenders under the Loan Agreement or any other Loan Document to
declare an Event of Default or to exercise the remedies provided to the Lenders
thereunder in any other circumstances, except as expressly stated herein with
respect only to the Subject Covenant Defaults for the dates indicated.


[SIGNATURES BEGIN ON FOLLOWING PAGE]




EIGHTH AMENDMENT
-7-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment
to Amended and Restated Senior Subordinated Loan Agreement to be executed and
delivered by their duly authorized officers as of the day and year first above
written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

By:   William Blair Mezzanine Capital Partners III, L.L.C.,
        its general partner


By:     /s/ Daniel E. Pansing
           ——————————————
Name: Daniel E. Pansing
           ——————————————
Title:  Director
           ——————————————






SIGNATURE PAGES TO EIGHTH AMENDMENT
-S-1-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


EIGHTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By:    /s/ Craig Wierda
           ——————————————
Name: Craig Wierda
           ——————————————
Title:  Trustee
           ——————————————



/s/ William Beckman
—————————————————
William Beckman


—————————————————
Thomas Wallace





SIGNATURE PAGES TO EIGHTH AMENDMENT
-S-2-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


EIGHTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee





SIGNATURE PAGES TO EIGHTH AMENDMENT
-S-3-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


EIGHTH AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CLARION TECHNOLOGIES, INC.

By: /s/ Edmund Walsh
           ——————————————
Name: Edmund Walsh
           ——————————————
Title: CFO
           ——————————————



CLARION REAL ESTATE, LLC.

By: /s/ Edmund Walsh
           ——————————————
Name: Edmund Walsh
           ——————————————
Title: CFO
           ——————————————






SIGNATURE PAGES TO EIGHTH AMENDMENT
-S-4-

--------------------------------------------------------------------------------